 

 

EXHIBIT 10.1

 

March 31, 2006

 

William F. Ruprecht

President and Chief Executive Officer

Sotheby’s Holdings, Inc.

1334 York Avenue

New York, New York 10021

 

Dear Bill,

 

The attached Terms of Employment together with its Exhibits (the “Terms”) sets
forth our mutual understanding with respect to the terms of your employment by
Sotheby’s Holdings, Inc. (“Sotheby’s”) for the period April 1, 2006 through
March 31, 2011. With respect to the Terms, you and Sotheby’s hereby agree as
follows:

 

 

1.

As soon as practicable after approval by Sotheby’s shareholders of an Amended
and Restated Restricted Stock Plan increasing the number of shares of restricted
stock available for grant under that Plan, which is presently scheduled for May
8, 2006, Sotheby’s agrees to make a grant to you of shares of restricted stock
in the amount and otherwise on the terms and subject to the conditions specified
under the caption “Value Creation Plan” in the Terms.

 

 

2.

Should your employment be terminated at any of the times and under any of the
circumstances specified in the Terms, you and Sotheby’s each undertakes and
agrees to comply with all of the provisions of the Terms relating to the
circumstances of such termination of employment. In particular, Sotheby’s agrees
to make any and all payments and perform any and all other obligations required
under the captions “Termination of Employment”, “Change of Control” and “Golden
Parachute Excise Tax Gross-up” in the Terms under the circumstances of such
termination of employment and you agree to comply with the undertakings set
forth under the captions “Restrictive Covenants” and “Release” in the Terms that
are applicable to such termination of employment.

 

 

3.

Sotheby’s agrees to pay or reimburse you for legal fees as provided under the
caption “Legal Fees” in the Terms, promptly after receipt of an invoice
therefor.

 

This letter agreement and the Terms (collectively, the “Letter Agreement”) will,
as of April 1, 2006, supersede any and all existing agreements between you and
Sotheby’s, including without limitation the Employment Agreement dated as of
July 1, 2003 by and between Sotheby’s and you, but excluding the Confidentiality
Agreement dated March 31, 2006 between Sotheby’s and you.

 

 


--------------------------------------------------------------------------------



 

 

This Letter Agreement shall be binding upon and inure to your benefit, to the
benefit of Sotheby’s and to the benefit of your respective successors and
assigns. Neither this Letter Agreement nor any of the rights of the parties
hereunder may be assigned by either party hereto except that Sotheby’s may
assign its rights and obligations hereunder to a corporation or other entity
into which it is merged or that acquires substantially all of its assets. Any
assignment or transfer of the Letter Agreement in violation of the foregoing
provisions will be void.

 

This Letter Agreement will be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made and/or to be
performed in that State, without regard to any choice of law provisions thereof.

 

Any dispute, controversy or claim arising out of or relating to the Letter
Agreement or breach thereof shall be settled by arbitration in New York City in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association by a single arbitrator. The arbitrator’s
award shall be final and binding upon both parties, and judgment upon the award
may be entered in any court of competent jurisdiction in any state of the United
States or country or application may be made to such court for a judicial
acceptance of the award and such enforcement as the law of such jurisdiction may
require or allow. The losing party in such arbitration shall be liable for any
costs, including attorney’s fees. If there is a dispute as to which party lost,
or if a party shall have prevailed on one or more but not all of the issues
subject to arbitration, costs and fees shall be allocated by the arbitrator.

 

If this Letter Agreement correctly sets forth your understanding with Sotheby’s
regarding the terms of your employment by Sotheby’s, please acknowledge your
agreement by signing in the space indicated below.

 

  Very truly yours,         SOTHEBY’S HOLDINGS, INC.               By:        
Michael I. Sovern, Chairman
of the Board      

 

  

 

ACCEPTED AND AGREED:

 

________________________

William F. Ruprecht

 

 

 

 


--------------------------------------------------------------------------------



Exhibit A

 

Executive’s cash bonus in each year during the term shall be determined by the
Compensation Committee in its sole discretion. 50% of his bonus shall be based
on the degree to which the Company has achieved the Management Objectives or
Company Objectives approved by the Board of Directors for that year and 50% of
his bonus shall be based on the performance of the Executive in respect of
non-financial objectives established by the Compensation Committee in
consultation with the Chairman of the Board at the beginning of each year. For
2006, the non-financial objectives are:

 

1. Develop the competence and capacity of the management talent pool

 

A. Recruit and integrate external talent into 3 senior management roles to
develop management talent pool for succession planning. New hires must have
potential to move laterally as well as at least one level above the immediate
role.

 

B. Implement management development plans for key high potential managers and
begin coaching using an internal and/or external coach for each.

 

C. Pilot and evaluate a 360 feedback process integrated with the management
development process for CEO and other selected managers.

 

D. Continue support and participation in Leadership Development Program.

 

2. Increase loyalty among buyers

 

A. Be a visible role model for providing preferred and continuous relationship
support to buyers with whom you play an active role.

 

B. Otherwise actively sponsor and support the Client Management Strategy.

 

3. Develop a strategic plan for the Company and increase organizational
alignment (clarity about what needs to be done, and commitment based on the
compelling nature of the potential benefits to the business and to the employee)
around the strategy of the Company and the action needed to achieve it. Create a
greater degree of shared knowledge among experts/business-getters. Accomplish
both of these through improved personal and organizational leadership
communication.

 

 


--------------------------------------------------------------------------------



 

 

Exhibit A (cont’d)

 

A. Develop a company-wide communication program of quarterly meetings/emails
that increases alignment around strategic objectives, improves the understanding
and appreciation of the worldwide business (highlight new initiatives, financial
issues reported in earnings releases, recent successes/disappointments, upcoming
sales/events, process improvements) and acknowledges outstanding contributions.

 

B. Create and evaluate quarterly forums of experts/business getters to improve
business getting and information sharing: discuss changes in the marketplace,
new tactics, and deployment of new internal client systems.

 

 


--------------------------------------------------------------------------------



 

 

Exhibit B

 

If the payout multiple under the EBP in any year during the Term is at the
minimum multiple established by the Compensation Committee for that year (the
“Minimum Multiple”), the Executive shall receive a restricted stock award with a
fair market value of $1,700,000 as of the date of grant. If the payout multiple
under the EBP in any year is at the maximum multiple established by the
Compensation Committee for that year (the “Maximum Multiple”), the Executive
shall receive a restricted stock award with a fair market value of $2,200,000 as
of the date of grant. If the payout multiple under the EBP in any year is any
other multiple (other than zero), such multiple being calculated taking into
account the aggregate cap on EBP payouts (the “Actual Multiple”), the Executive
shall receive a restricted stock award with a fair market value of $1,700,000 as
of the date of grant plus an additional amount determined pursuant to the
following formula:

 

(Actual Multiple – Minimum Multiple)

--------------------------------------------------

X

($2,200,000 - $1,700,000)

(Maximum Multiple – Minimum Multiple)

 

 


--------------------------------------------------------------------------------



 

 

Exhibit C

 

Subject to the satisfaction of the performance criteria described below, the
restrictions on 60% of the VCP Shares will lapse on the third anniversary of the
date of grant (the “2009 Vesting Date”) and the restrictions on the remaining
40% of the VCP Shares will lapse on March 31, 2011 (the “2011 Vesting Date”).
Restrictions will lapse on the 2009 Vesting Date if either (i) the compound
annual growth rate (“CAGR”) in Sotheby’s common stock, including dividends,
shall have been equal to or greater than 7.2% per annum from April 1, 2006
through March 31, 2009 or (ii) the cumulative CAGR of the Company’s net income
shall have been equal to or greater than 10% per annum through the year ended
December 31, 2008 as compared with the Company’s net income for the year ended
December 31, 2005. Restrictions will lapse on the 2011 Vesting Date if either
(i) the CAGR in Sotheby’s common stock, including dividends, shall have been
equal to or greater than 7.2% per annum from April 1, 2006 through March 31,
2011 or (ii) the cumulative CAGR of the Company’s net income shall have been
equal to or greater than 10% through the year ended December 31, 2010 as
compared with the Company’s net income for the year ended December 31, 2005. If
the performance criteria for the 2009 Vesting Date shall not have been satisfied
by that date, but the performance criteria for the 2011 Vesting Date are
satisfied, then restrictions on 100% of the VCP Shares will lapse on the 2011
Vesting Date. If Executive’s employment is terminated prior to the 2011 Vesting
Date as a result of a Change in Control, by the Company without Cause, by the
Employee with Good Reason, or as a result of Executive’s death or Disability,
(i) if the performance criteria for either or both of the 2009 Vesting Date or
the 2011 Vesting Date have already been satisfied as of the date of termination
of employment, the restrictions on the VCP Shares that would otherwise have
lapsed on the applicable measurement date will lapse immediately and (ii) if the
performance criteria have not yet been satisfied for either the 2009 Vesting
Date or the 2011 Vesting Date, but have been satisfied for one or more full
12-month periods prior to the date of termination of employment, then the
restrictions on a fraction of the VCP Shares shall lapse immediately, the
numerator of such fraction being the number of full 12-month periods for which
the performance criteria have been satisfied and the denominator of such
fraction being 5.

 

If Executive’s employment is terminated on or after March 31, 2009 and before
the 2009 Vesting Date as a result of a Change of Control, by the Company without
Cause, by the Employee with Good Reason or as a result of death or Disability,
the Company shall on the 2009 Vesting Date pay to the Executive or his estate,
as the case may be, an amount in cash equal to the fair market value on the 2009
Vesting Date of any VCP Shares that would have vested on the 2009 Vested Date
but for such termination of employment.

 

For purposes of measuring the CAGR in Sotheby’s common stock, the value of such
common stock as of April 1, 2006 shall be the daily average closing price of
Sotheby’s common stock on the New York Stock Exchange for the period January 3
through March 31, 2006 and the value of such common stock at the end of each
measurement period shall be the daily average of the closing price of Sotheby’s
common stock on the New York Stock Exchange during the 30 calendar days prior to
the end of such measurement period.

 

 


--------------------------------------------------------------------------------



 

 

Exhibit C (cont’d)

 

The cumulative CAGR in the Company’s net income for any measurement period will
be deemed to be equal to or greater than 10% if (i) the actual cumulative net
income (net of any net loss) of the Company for such period equals or exceeds
(ii) what the Company’s cumulative net income would have been had the CAGR of
its net income during such measurement period been 10% as compared with the
Company’s net income for the year ended December 31, 2005.

 

For purposes hereof, net income shall be determined in accordance with generally
accepted accounting principles in the United States (“GAAP”); provided, however,
that consistent with the Company’s objective to reward Executive based on the
normalized operating performance of the Company, the Compensation Committee
shall have the discretion to adjust the Company’s net income to account for
extraordinary or unforeseen business events or developments during any
measurement period, including, but not limited to, income or loss from
discontinued operations, gains or losses from the sale of significant assets or
business units, restructurings, asset impairments, unusual adjustments to tax
valuation reserves, special charges, extraordinary items as defined by GAAP,
material changes in GAAP, or other non-recurring events. Notwithstanding the
foregoing, no adjustment shall increase the amount of compensation otherwise
payable if such increase is prohibited by Code Section 162(m).

 

 


--------------------------------------------------------------------------------



 

 

Exhibit D

 

“Cause” means:

 

 

(1)

the Executive's fraud or willful malfeasance in the performance of his duties,
or his gross negligence in the performance of his duties which is materially
injurious to the Company; or

 

 

(2)

the Executive's conviction of a crime that was a felony in the United States or
the United Kingdom or a crime of equivalent gravity in any other jurisdiction (a
"Felony Crime"), or conduct for which the Executive receives amnesty, immunity
or its equivalent from an authorized law enforcement authority, which conduct
would otherwise have been likely to result in the prosecution of charges against
the Executive by such authorized law enforcement authority for commission of a
Felony Crime;

 

The Executive shall have thirty (30) days following the receipt of notice from
the Company of the existence of circumstances constituting Cause to correct such
circumstances. Any notice of termination for Cause must be given within sixty
(60) days following the Chairman of the Board of Directors learning of
circumstances constituting Cause. During such thirty (30) day period, the
Executive shall be given an opportunity, together with his counsel, to be heard
before the Board of Directors of the Company and the Executive shall only be
deemed to have been terminated for Cause if no less than 60% of the members of
the Board of Directors determine in good faith that the Executive was guilty of
conduct set forth in clauses (1) or (2) above.

 

“Change of Control” shall have the meaning set forth in the Company’s 1997 Stock
Option Plan, as amended.

 

“Disability” means a determination by the Company in accordance with applicable
law that, as a result of a physical or mental illness, the Executive is unable
to perform the essential functions of his job with or without reasonable
accommodation that does not present an undue burden on the Company.

 

“Good Reason” means:

 

 

(1)

reduction of the Executive’s base salary below $700,000 per year or reduction of
his target bonus below 150% of his then current base salary at any time during
the Term;

 

 

(2)

failure by the Company to award the Executive at least $1,400,000 (or such
greater amount as required by Exhibit B) in restricted stock prior to March 31
in any year during the Term;

 

 


--------------------------------------------------------------------------------



 

 

Exhibit D (cont’d)

 

 

(3)

the Company’s assignment of duties to the Executive which are a material
diminution of his duties;

 

 

(4)

the Company’s removal of the Executive from his positions of Chief Executive
Officer and/or President and/or the Company’s removal of the Executive or
failure to nominate the Executive, and support in good faith the Executive’s
election, as a member of the Board of Directors of the Company;

 

 

(5)

the Company’s requirement that the Executive relocate the Executive’s office or
perform more than one third of his duties during any calendar year more than
fifty (50) miles outside of New York, New York without the Executive’s prior
consent;

 

 

(6)

the Company’s failure to provide timely the Executive with compensation and
benefits at the agreed levels;

 

 

(7)

the failure of any successor to the Company to assume the obligations of the
Company under any agreement between the Company and the Executive; and

 

 

(8)

the failure of the Company to maintain directors and officers liability
insurance for the benefit of the Executive on a basis no less favorable than the
basis on which it generally maintains such insurance for the benefit of other
executives of the Company;

 

provided, however, that the Company shall have thirty (30) days following the
receipt of notice from the Executive of the existence of circumstances
constituting Good Reason to correct such circumstances. Any notice of
termination for Good Reason must be given within thirty (30) days following the
Executive learning of circumstances constituting Good Reason.

 

 


--------------------------------------------------------------------------------



 

 

Exhibit E

 

If it is determined by the Company on or prior to the date the applicable
payments and/or benefits are paid or thereafter by the Internal Revenue Service
(the "IRS") pursuant to an IRS audit of the Executive's federal income tax
return(s) (an "Audit"), that any payment or benefit provided to the Executive
under these Terms of Employment would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended, or any interest
or pena1ties with respect to such excise tax (such excise tax, together with any
interest or penalties thereon, is herein referred to as the "Excise Tax"), then
the Company shall pay (either directly to the IRS as tax withholdings or to the
Executive as a reimbursement of any amount of taxes, interest and penalties paid
by the Executive to the IRS) both the Excise Tax and an additional cash payment
(a "Gross-Up Payment") in an amount that will place the Executive in the same
after-tax economic position that the Executive would have enjoyed if the payment
or benefit had not been subject to the Excise Tax. The amount of the Gross-Up
Payment shall be calculated by the Company's regular independent auditors based
on the amount of the Excise Tax paid by the Company as determined by the Company
or the IRS, and assuming that the Executive pays taxes in the highest marginal
tax brackets. If the amount of the Excise Tax determined by the IRS is greater
than an amount previously determined by the Company, the Company's auditors
shall recalculate the amount of the Gross-Up Payment. The Executive shall
promptly notify the Company of any IRS assertion during an Audit that an Excise
Tax is due with respect to any payment or benefit, but the Executive shall be
under no obligation to defend against such claim by the IRS unless the Company
requests, in writing, that the Executive undertake the defense of such IRS claim
on behalf of the Company and at the Company's sole expense. In such event, the
Company may elect to control the conduct to a final determination through
counsel of it own choosing and at its sole expense, of any audit, administrative
or judicial proceeding involving an asserted liability relating to the Excise
Tax, and the Executive shall not settle, compromise or concede such asserted
Excise Tax and the Executive shall cooperate with the Company in each phase of
any contest.

 

 


--------------------------------------------------------------------------------



 

 

Exhibit F

 

In consideration of the Executive’s increased salary, bonus opportunity, equity
based compensation and other remuneration hereunder, and because the Executive
has specialized, unique confidential knowledge vital to the Company, the
Executive agrees that, during the Restricted Period (defined below), he will
not, without the consent of the Company, in New York, England, France or
Switzerland engage directly or indirectly in the live or on-line Art Auction
Business or in any other business in which the Company is actively engaged or is
actively seeking to become engaged as of the time the Executive's employment
terminates or in the business of acting as a dealer in any collecting category
forming part of the Art Auction Business (a "Competing Business"), whether such
engagement by the Executive is as an officer, director, proprietor, employee,
partner, owner, consultant, advisor, agent, sales representative or other
participation. For purposes of this Agreement, the Art Auction Business involves
auctions of property in the collecting categories that the Company offers for
sale in its core business at the time of termination. For purposes of this
Agreement, the "Restricted Period" is during the course of the Executive's
employment and the period of twelve (12) months after the termination of the
Executive's employment.

 

In addition to the foregoing, during the Restricted Period, the Executive agrees
that he will not, either alone or in concert with others, and will not cause
another to in any such case directly or indirectly,

 

 

(1)

to recruit, solicit or induce any Sotheby's employees to terminate their
employment with Sotheby's;

 

 

(2)

to solicit the business of, do business with, or seek to do business with, any
Client of the Company (as defined herein);

 

 

(3)

to encourage or assist any Competing Business to solicit or service any Client
of the Company; or

 

 

(4)

otherwise to induce any Client of the Company to cease doing business with, or
lessen its business with, the Company.

 

The term "Client" includes any client for which the Executive is designated as
the Key Client Contact or Other Contact on Sotheby’s Client Development System
(CDS) or in its Client Loyalty Group (CLG), but shall not otherwise include
clients of Sotheby's with whom the Executive has had no dealings on behalf of
the Company, or clients he developed and maintained without any support or
assistance, whether financial or otherwise, from the Company, but shall in any
event include any person who has or has had business with the Company with whom
the Executive did have dealings as well as, insofar as property that was at any
time owned by such person is concerned, that person's estate, heirs and/or
immediate family.

 

If at any time there is a judicial determination by any court of competent
jurisdiction that the time period, geographical scope, or any other restriction
contained in this Exhibit F is unenforceable against the Executive, the
provisions of this Exhibit F shall not be deemed void but shall be deemed
amended to apply as to such maximum time period, geographical scope and to such
other maximum extent as the court may judicially determine or indicate to be
enforceable.

 

 

 

 


--------------------------------------------------------------------------------



Exhibit G

 

AGREEMENT AND RELEASE

 

 

1.

Parties. The parties to this Agreement and Release are William F. Ruprecht
(“Ruprecht”) and Sotheby’s Holdings, Inc., and its subsidiaries, related or
affiliated entities or any entities in which any of them has an interest
(“Sotheby’s”).

 

2.

Consideration.

 

 

(a)

As consideration for this Agreement and Release, Ruprecht will receive the full
amount to which he is entitled pursuant to the letter agreement dated March 31,
2006 between Sotheby’s and Ruprecht and the Terms of Employment attached thereto
(collectively, the “Agreement”), a copy of which is attached hereto as Exhibit
1.

 

 

(b)

Ruprecht agrees that the consideration provided in this Agreement and Release:

 

 

(i)

exceeds any payment, benefit or other thing of value to which he might otherwise
be entitled under any policy, plan or procedure of Sotheby’s; and

 

 

(ii)

is in full discharge of any and all of Sotheby’s liabilities and obligations to
him/her, whether written or oral.

 

3.

Agreement. Ruprecht acknowledges and reaffirms his obligations pursuant to the
Agreement, including that for good and valuable consideration, the receipt of
which is hereby acknowledged, Ruprecht agrees to comply with the provisions of
Exhibit F to the Agreement.

 

4.

Ruprecht Release.

 

 

(a)

For good and valuable consideration, the receipt of which is hereby
acknowledged, Ruprecht for himself and for his heirs, executors, administrators,
trustees, legal representatives and assigns (hereinafter collectively referred
to as “Ruprecht Releasors”), hereby forever releases and discharges Sotheby’s,
or any of Sotheby’s past, present or future parent entities, partners,
subsidiaries, affiliates, divisions, employee benefit and/or pension plans or
funds, insurers, successors and assigns and any of its or their past, present or
future officers, directors, attorneys, agents, trustees, administrators,
employees, or assigns (whether acting as agents for Sotheby’s or in their
individual capacities) (collectively referred to as “Sotheby’s Releasees”) from
any and all claims, debts, liabilities, demands, obligations, liens, promises,
acts, agreements, costs, expenses, damages, actions and causes of action, of any
kind whatsoever (upon any

 


--------------------------------------------------------------------------------



 

legal or equitable theory, whether contractual, common-law, statutory, federal,
state, local, or otherwise), except for claims for vested benefits, whether
known or unknown, by reason of any act, omission, transaction or occurrence
which Ruprecht Releasors ever had, now have or hereafter can, shall or may have
against Sotheby’s Releasees up to and including the Agreement Effective Date as
defined in Subparagraph 11(c) below.

 

Without limiting the generality of the foregoing, Ruprecht Releasors hereby
release and discharge Sotheby’s Releasees from:

 

 

(i)

any and all claims relating to Ruprecht’s employment by Sotheby’s, the terms and
conditions of such employment, any employee benefits related to his employment
and/or his termination from such employment;

 

 

(ii)

any and all claims of employment discrimination and/or retaliation under any
federal, state or local statute or ordinance, including without limitation, any
and all claims under Title VII of the Civil Rights Act of 1964, as amended; the
Age Discrimination in Employment Act; the Americans with Disabilities Act; the
Worker Adjustment and Retraining Notification Act; the Family and Medical Leave
Act of 1993; the Employee Retirement Income Security Act; the Equal Pay Act; the
New York State Human Rights Law; and the New York City Human Rights Law;

 

 

(iii)

any and all claims for wrongful discharge and/or breach of contract or any
claims related to compensation or benefits, including claims for bonus or
deferred payments;

 

 

(iv)

any and all claims for defamation, libel or slander against any of the Sotheby’s
Releasees ; and

 

 

(v)

any and all claims for attorneys’ fees, costs, disbursements and the like;

 

which Ruprecht Releasors ever had, now have or hereafter can, shall or may have
against Sotheby’s Releasees for, upon or by reason of any act, omission,
transaction or occurrence up to and including the Agreement Effective Date as
defined in Subparagraph 11(c) below.

 

 

(b)

Ruprecht agrees, to the extent consistent with law, that he will not commence,
maintain, prosecute or participate (except as compelled by legal process) in any
action or proceeding of any kind (judicial or administrative) against Sotheby’s
Releasees, arising out of any act, omission, transaction or occurrence occurring
up to and including the Agreement Effective Date as defined in Subparagraph
11(c) below.

 

 

ii

 


--------------------------------------------------------------------------------



 

 

 

(c)

Ruprecht further agrees, to the extent consistent with law, that he will not
seek or accept any award or settlement from any source or proceeding with
respect to any claim or right covered by Subparagraphs 4(a) and 4(b) and that
this Agreement and Release shall act as a bar to recovery in any such
proceedings.

 

5.

Sotheby’s Release. For good and valuable consideration, the receipt of which is
hereby acknowledged, Sotheby’s hereby forever releases and discharges Ruprecht
and his heirs, executors, administrators, trustees, legal representatives and
assigns (hereinafter collectively referred to as “Ruprecht Releasees”) from any
and all claims, debts, liabilities, demands, obligations, liens, promises, acts,
agreements, costs, expenses, damages, actions and causes of actions, of any kind
whatsoever (upon any legal or equitable theory, whether contractual, common law,
statutory, federal, state, local or otherwise) (collectively, “Claims”), by
reason of any act, omission, transaction, or occurrence which Sotheby’s ever
had, now has or hereafter can, shall or may have against Ruprecht Releasees up
to and including the Agreement Effective Date as defined in Subparagraph 11(c)
below; provided, however, that the provisions of this Paragraph 5 shall only
apply to Claims arising out of facts or circumstances that were known to
Ruprecht and of which the Chairman of the Board, Chairman of the Audit
Committee, Worldwide General Counsel or Worldwide Head of Human Resources of
Sotheby’s had actual knowledge as of the date of this Agreement.

 

6.

Confidentiality. Ruprecht acknowledges that this Agreement and Release and all
terms and conditions thereof shall be kept strictly confidential and shall not
be disclosed by Ruprecht to anyone, except to the extent required by law, and
except that Ruprecht may disclose the terms of this Agreement and Release to his
spouse and his attorney and/or his tax or financial advisor, who shall each be
instructed by Ruprecht that this Agreement and Release and its terms are to be
kept confidential.

 

7.

Covenant of No Pending Claim. Ruprecht warrants that he has not commenced or
filed any litigations, administrative charges or other proceedings against
Sotheby’s.

 

8.

No Representations. Neither party hereto, nor any agent or representative
thereof, has made any statement or representation to the other party regarding
any fact relied upon by such other party in entering into this Agreement and
Release.

 

9.

Adequate Investigation and Binding Effect. Ruprecht has made such investigation
of the facts pertaining to this Agreement and Release and all matters pertaining
hereto as he deems necessary. This Agreement and Release shall inure to the
benefit of and may be enforced by the parties to this Agreement and Release, and
shall be final and binding upon Ruprecht, his executors, administrators,
legatees or any other successor in interest, and upon Sotheby’s.

 

10.

Non-Assignment of Claims. Ruprecht warrants and represents that he has not
assigned nor in any way conveyed, transferred or encumbered all or any portion
of the claims or rights covered by this Agreement and Release nor are any such
rights or claims endorsed by operation of law or decree or otherwise, and
acknowledges and

 

iii

 


--------------------------------------------------------------------------------



 

agrees that this warranty and representation is an essential and material term
of this Agreement and Release.

 

11.

Review and Revocation Period.

 

 

(a)

Ruprecht shall have twenty-one (21) days from the date of receipt of this
Agreement and Release, or until ________, 200___, to consider the terms and
conditions of this Agreement and Release. Ruprecht may accept this Agreement and
Release by signing it and returning it to Ms. Susan Alexander or her successor
as Worldwide Head of Human Resources, Sotheby’s, Inc., 1334 York Avenue, New
York, New York 10021.


 

(b)

After signing this Agreement and Release, Ruprecht shall have seven (7) days to
revoke this Agreement and Release by indicating his desire to do so in writing
(i) addressed to Ms. Susan Alexander (or such successor) at the address listed
above and (ii) received by Ms. Alexander (or such successor) no later than 5:00
p.m. on the seventh (7th) day following the date Ruprecht signs this Agreement
and Release.

 

 

(c)

The effective date of this Agreement and Release shall be the eighth (8th) day
following Ruprecht’s signing of this Agreement and Release (the “Agreement
Effective Date”) provided Ruprecht does not revoke this Agreement and Release
during the revocation period.

 

12.

Knowing and Voluntary Waiver. Ruprecht understands and acknowledges that: (a) he
has carefully read this Agreement and Release in its entirety; (b) he has had an
opportunity to consider fully the terms of this Agreement and Release for
twenty-one (21) days; (c) he has been advised by Sotheby’s in writing to consult
with an attorney of his choosing in connection with this Agreement and Release;
(d) he fully understands the significance of all of the terms and conditions of
this Agreement and Release; (e) he has discussed it with his independent legal
counsel, or has had a reasonable opportunity to do so; (f) he has had answered
to his satisfaction any questions he has asked with regard to the meaning and
significance of any of the provisions of this Agreement and Release; (g) he is
signing this Agreement and Release voluntarily and of his own free will and
assents to all the terms and conditions contained herein; and (h) the amounts
being paid hereunder are in excess of those amounts to which he would be
entitled if he did not sign this Agreement and Release.

 

13.

Non-Disparagement. Each party hereto agrees that such party will not disparage
(or induce or encourage others to disparage) the other party hereto (including,
in the case of Sotheby’s, any of its past or present directors, officers,
agents, trustees, administrators, attorneys or employees) with respect to any
events relating to Ruprecht’s employment with Sotheby’s including, without
limitation, disclosing the facts or circumstances surrounding his termination
from employment with Sotheby’s or Ruprecht’s criticizing Sotheby’s business
strategy. For the purposes of this Agreement and Release, the term “disparage”
means any comments or statements

 

iv

 


--------------------------------------------------------------------------------



 

which would adversely affect in any manner: (i) the conduct of Ruprecht while
employed by Sotheby’s or the conduct of Sotheby’s business; or (ii) the business
reputation or relationships of Ruprecht or of Sotheby’s (and/or any of its past
or present directors, officers, agents, trustees, administrators, attorneys or
employees).

 

14.

The Company’s Proprietary Information.

 

 

(a)

Ruprecht acknowledges and reaffirms his obligations pursuant to the
Confidentiality Agreement signed by him on March 31, 2006 (the “Confidentiality
Agreement”). Confidential Information as defined in that Confidentiality
Agreement includes information or communications relating to the organization,
plans, status, strategy and structure of Sotheby’s. Additionally, Confidential
Information includes, but is not limited to, information in written, graphic,
recorded, photographic or any machine readable form or that is or was orally
conveyed to Ruprecht. A copy of this Confidentiality Agreement is attached
hereto as Exhibit 2.

 

 

(b)

If Ruprecht has not already done so, he shall return to Sotheby’s all Sotheby’s
property in his possession including, but not limited to, credit cards, building
passes, airline tickets, computers, laptops, facsimile machines, paging devices
and portable telephones no later than his termination date.

 

 

(c)

If Ruprecht has not already done so, he shall deliver to Sotheby’s all
correspondence, documents, papers and other media containing information about
the accounts, clients, interests, or business of Sotheby’s together with all
copies in his possession no later than his termination date.

 

15.

Execution. This Agreement and Release shall not be binding unless signed by both
Ruprecht and an authorized representative of Sotheby’s, and neither Ruprecht nor
Sotheby’s shall have any obligation to sign this Agreement and Release.

 

16.

Cooperation with Sotheby’s. Ruprecht agrees to cooperate with Sotheby’s at its
request in connection with any and all claims against Sotheby’s that are brought
or commenced by any individual or entity concerning matters of which Ruprecht
has or may have knowledge. Such cooperation shall include, but not be limited
to, meeting with Sotheby’s employees and/or otherwise assisting Sotheby’s
employees, attorneys or other representatives, testifying at any trial or
proceeding without the need for Sotheby’s to serve Ruprecht with a subpoena, and
in any other lawful ways that Sotheby’s deems appropriate.

 

17.

Non-Admission of Liability. No party hereto admits or acknowledges the existence
of any liability or wrongdoing. This Agreement and Release is not in any
respect, nor for any purpose, to be deemed or construed to be, or in any way
used as evidence of, an admission or concession of any liability or wrongdoing
whatsoever on the part of any person or entity.

 

 

v

 


--------------------------------------------------------------------------------



 

 

18.

Severability. The terms and provisions of this Agreement and Release are
acknowledged by all parties to be required for the reasonable protection of
others. If any of the provisions, terms, clauses or waivers or releases of
claims or rights contained in this Agreement and Release are declared unlawful,
unenforceable, or ineffective in a legal forum of competent jurisdiction, then
such provisions, terms, clauses, or waivers or releases of claims or rights
shall be deemed severable, such that all other provisions, terms, clauses, and
waivers and releases of claims or rights contained in this Agreement and Release
shall remain valid and binding upon the parties.

 

19.

Integration. This Agreement and Release constitutes a single, integrated written
contract expressing the entire agreement of the parties hereto relative to the
subject matter hereof. With the exception of the Agreement and the
Confidentiality Agreement, the provisions and obligations of which are ongoing,
all prior and contemporaneous discussions and negotiations have been and are
merged and integrated into and are superseded by this Agreement and Release.

 

20.

Jurisdiction. In the event of a dispute hereunder, the parties agree to submit
to the exclusive jurisdiction of the state courts of and federal courts sitting
in the State of New York. The parties hereto submit themselves to the exclusive
jurisdiction and venue of the appropriate state or federal court sitting in the
Borough of Manhattan, County of New York, State of New York for purposes of any
claim, dispute or action arising from or related in any way to this Agreement
and Release.

 

IN WITNESS WHEREOF, this Agreement and Release has been duly executed by the
undersigned on dates indicated below.

 

Dated:     SOTHEBY’S HOLDINGS, INC.                   By:       Name: Susan
Alexander     Title: Executive Vice President and
Worldwide Head of
Human Resources

 

ACCEPTED AND AGREED TO:       William F. Ruprecht   Dated:  

 

 

 

vi

 


--------------------------------------------------------------------------------